Citation Nr: 1431838	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-45 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran asserted in his October 2009 Notice of Disagreement that he was told by his mental health counselor that his service-connected PTSD causes his symptoms of hearing loss and tinnitus.  He was afforded a VA audio examination in December 2011.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of an event in service.  He also stated that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  However, the December 2011 VA examination is inadequate because the examiner did not address the Veteran's theory of secondary service connection raised in his claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, the Veteran's claims must be remanded for another examination to determine whether the Veteran's tinnitus and any currently diagnosed hearing loss disability is either due to or aggravated by his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since May 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2013 from the Amarillo, Texas, VA Medical Center and any associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.

2.  Then schedule the Veteran for an audiology examination to determine the etiology of his tinnitus and any diagnosed hearing loss.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed hearing loss was caused by the Veteran's service-connected PTSD? 

(c)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed hearing loss was aggravated by the Veteran's service-connected PTSD?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tinnitus is etiologically related to any incident of his active military service, to include the Veteran's reports of in-service noise exposure?

(e)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was caused by his service-connected PTSD? 

(f)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was aggravated by his service-connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

